Title: To John Adams from B. Gannan & Zoon, 26 June 1782
From: Gannan, B., & Zoon (business)
To: Adams, John



Ostend 26th: June 1782
Sir

Desirous and ambitious of rendering ourselves usefull and agreeable in any mode, tending to for cause, which our best wishes has ever acompanied; we beg leave with due submission, to inform your Excellency, that we are now fitting out here, under Imperial colours for Philadelphia, a Cutter, known for one of the fastest sailing Vessells built in England, burthen 280. tons, mounting 18. guns and sixty odd men, to be ready for sea in the course of some days: should she prove agreeable to your Excellency for the purpose of conveying dispatches, goods or other effects, we will pledge ourselves for the principles of the captain in whom every trust may be confided.

Our name as residents at Dunkirk, is well known at Versailles in the Bureau of marine, equally so to many american Gentlemen, among them, Mr. Nisbett of L’orient, who was lately in these parts.
This same vessell came lately from Philadelphia to this port in seventeen days fully loaded with tobacco, shipp’d by Messrs. Saml. Inglis & Co. of former place. The captain is born English and naturalised Imperial; many of his men are also British, but burghers of this country, they were all very favourably receiv’d, at Philadelphia still the captain seems to intimate a wish of possessing a protection from the ministers of the united states (in Europe) as a guarantee to his safety at his arrival, lest as himself and major of his crew, born Englishmen, should be conducive to some obstacle or trouble.
Under this consideration, we crave your Excellency’s support, and request that it would be so favourable as to ordain any such protection to this vessel, as your Excellency shall judge necessary—she is call’d the Maarstrand, capt. henry Cook.
We have a quantity of prize goods, such as lead, tin, Iron &c. bought at Dunkirk, we make no doubt that the same tho’ English manufactory or make, may be imported into america free and without dangers; any advices, your Excellency will be gracious enough to give us thereon, we will most gratifully acknowledge.
We have the honor to he with profound respect & much at yr command, Sir, Your most Humble & obedient Servants

B Gannan & Zoon

